Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 10/3/19, assigned serial 16/591637 and title “Robot system and robot control method”.
The prior art submitted on 6/23/21 has been considered.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1, 19, and 20, the prior art of record does not disclose a robot system, a robot control method, a non-transitory memory device, comprising circuitry configured to: acquire teaching force data including a plurality of teaching forces arranged in time series based on a demonstration data of an operator; generate thinned force data obtained by removing at least one of the teaching 
As per claims 21, 22, and 24, the prior art of record does not disclose a robot system, a robot control method, a non-transitory memory device, comprising circuitry configured to: generate thinned position data obtained by removing at least one of teaching positions from teaching position data, wherein the thinned position data is generated based on an amount of offset between a teaching position and a reference line connecting teaching positions prior to and posterior to the teaching position; generate a position command based on the thinned position data; and operate a work robot based on the position command.   This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1, and 4-25, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/          Primary Examiner, Art Unit 3664